DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10//2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 06/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 08/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Preliminary Amendment
The amendment filed 08/24/2022 have been entered and considered.
Claim 1-30 were cancelled.
Claims 31-60 were added.
Claims 31-60 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31-60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buckler et al (“Buckler” hereinafter, U.S.P.N. 11,071,501 B2).
As per claim 31, Buckler discloses a computer-implemented method of tracking efficacy of a treatment for a plaque-based disease based on non-invasive medical image analysis (abstract and column 17, line 67: “the systems and methods … may be applied with respect to outcome prediction. Such classifications may be … treatment efficacy …”), the method comprising: accessing, by a computer system (figure 1, system 100), a first set of plaque parameters and a first set of vascular parameters associated with a subject (column 32, table 3, the subject is a patient’s organ, ie. artery vessel, as shown in figure 3), wherein the first set of plaque parameters and the first set of vascular parameters are derived from a first set of medical images of the subject comprising at least one axial image (column 19, line 37, CTA image may be acquired axially) comprising one or more regions of plaque, wherein the first medical image of the subject is obtained non-invasively at a first point in time (the first medical image may be a CT image before treatment), wherein the first set of plaque parameters comprises one or more of density and volume of one or more regions of plaque derived from the set first medical images of the subject obtained at the first point in time, and wherein the first set of vascular parameters comprises one or more of vascular volume, diameter, area, length, location, or remodeling derived from the first medical image of the subject obtained at the first point in time (table 3: the remodeling ratio and % stenosis include at least the plaque parameter of plaque area in volume and vascular parameter of area in volume, please see column 34, lines 32-33 for 2D, 3D and 4D imaging models); accessing, by the computer system, a second set of medical images of the subject, wherein the second set of medical images of the subject is obtained non-invasively at a second point in time after the subject is treated with a medical treatment, the second point in time being later than the first point in time, wherein the second set of medical images of the subject comprises at least one axial images (column 19, line 37, CTA image may be acquired axially) comprising the one or more regions of plaque; identifying, by the computer system, the one or more regions of plaque from the set of second medical images; determining, by the computer system, a second set of plaque parameters and a second of vascular parameters associated with the subject by analyzing the one or more regions of plaque identified from the second set of medical images, the second set of plaque parameters determined based at least in part on graphical identification of vessel wall and lumen wall from the second set of medical image (figures 3 and 4 for graphical representation of vessel walls),
wherein the second set of plaque parameters comprises one or more of density and volume of the one or more regions of plaque derived from the second medical image of the subject obtained at the second point in time, and wherein the second set of vascular parameters comprises one or more of vascular volume, diameter, area, length, location, or remodeling derived from the second set of medical images of the subject obtained at the second point in time (as explained above, the Buckler’s system compares vascular image data at different time points, ie. before treatment and after treatment, thus, the second image data is to be the CT image obtained after treatment, and the plaque parameters and vascular parameters may be the same as above); analyzing, by the computer system, one or more changes between the first set of plaque parameters and the second set of plaque parameters; analyzing, by the computer system, one or more changes between the first set of vascular parameters and the second set of vascular parameters; generating, by the computer system, a graphical representation (patient report as shown in figure 3) of tracking progression of the plaque-based disease based at least in part on one or more of the analyzed one or more changes between the first set of plaque parameters and the second set of plaque parameters or the analyzed one or more changes between the first set of vascular parameters and the second set of vascular parameters (column 4, lines 52-60, column 17, lines 47-55, column 30, lines 12-15, the changes in remodeling ratio and % stenosis including the vascular area/volume and plaque area/volume are determined to reflect the efficacy of the treatment method, column 17, line 67); wherein the generated graphical representation of tracking progression of the plaque-based disease is configured to be used to determine efficacy of the medical treatment, wherein the determined efficacy of the treatment is configured to be used to determine whether to change the treatment for the subject (column 8, lines 16-17, column 17, line 67, figure 19, column 59, lines 11-20, the progression of the plaque size is tracked to reflect the treatment efficacy), wherein the computer system comprises a computer processor and an electronic storage medium (Buckler’s system is a computer system, which inherently includes a processor and an electronic storage medium).
As per claim 32, Buckler teaches wherein the graphical representation of tracking progression of the plaque-based disease is generated on one or more of a per-subject, per-vessel, per-segment, or per-lesion basis (the remodeling ratio or % stenosis is tracked and compared per locational vessel).
As per claim 33, Buckler teaches wherein the generated graphical representation of tracking progression of the plaque-based disease comprises a representation of one or more of progression, regression, mixed response - progression of calcified plaque, or mixed response - progression of non-calcified plaque (see figure 19 for progression labels).
As per claim 34, Buckler teaches determining the efficacy of the treatment based at least in part on the progression of the plaque-based disease (as explained above the remodeling ratio and % stenosis in a progression report determines the efficacy of a treatment).
As per claim 35, Buckler teaches further comprising generating a further proposed medical treatment based at least in part on the efficacy of the medical treatment determined based on the tracked progression of the plaque-based disease (as explained above the remodeling ratio and % stenosis in a progression report determines the efficacy of a treatment).
As per claim 36, Buckler teaches wherein the medical treatment comprises one or more of a medication treatment, lifestyle treatment, or revascularization treatment (the treatment may be “lifestyle change”, column 3, line 55 or “new drug” at column 3, line 7).
As per claim 37, Buckler teaches wherein the medication treatment comprises one or more of statins, icosapent ethyl, bempedoic acid, rivaroxaban, aspirin, proprotein convertase subtilisin/kexin type 9 (PCSK-9) inhibitors, inclisiran, sodium-glucose cotransporter-2 (SGLT-2) inhibitors, glucagon-like peptide-1 (GLP-1) receptor agonists, low-density lipoprotein (LDL) apheresis, or Lp(a) lowering medication (column 5, lines 61-62, the medical treatment may be statin therapy).
As per claim 38, Buckler teaches wherein the lifestyle treatment comprises one or more of increased exercise, aerobic exercise, anaerobic exercise, cessation of smoking, or change in diet (the examiner notes lifestyle change for a cardiovascular disease inherently includes at least one of the claimed features).
As per claim 39, Buckler teaches wherein the revascularization treatment comprises one or more of bypass grafting, stenting, or use of a bioabsorbable scaffold (column 6, line 46: treatment may include stenting).
As per claim 40, Buckler discloses wherein one or more of the first set of plaque parameters, second set of plaque parameters, first set of vascular parameters, or second set of vascular parameters is normalized to account for one or more of scanner type, image acquisition parameters, energy, gating, contrast, age of subject, subject body habitus, surrounding cardiac structure, or plaque type (column 15, lines 43-44, the dataset may be normalized to account for at least wall sickness).
As per claim 41, Buckler discloses wherein an increase in density of the one or more regions of plaque is indicative of a positive efficacy of the medical treatment (column 32, lines 23-24, “plaque structure and plaque composition” are evaluated for treatment efficacy).
As per claim 42, Buckler teaches wherein the density of the one or more regions of plaque comprises a radiodensity (column 31, line 45: “the CT number in Hounsfield units”).
As per claim 43, Buckler discloses wherein the density of the one or more regions of plaque comprises absolute density (as explained above, plaque composition include plaque absolute density).
As per claim 44, Buckler discloses wherein the location of the one or more regions of plaque comprises one or more of myocardial facing, pericardial facing, bifurcation, trifurcation, proximal, mid, distal, main vessel, or branch vessel (see figure 3 for at least branch vessel).
As per claim 45, Buckler discloses wherein a change in location of a region of plaque from pericardial facing to myocardial facing is indicative of a positive efficacy of the medical treatment (figures 21-22).
As per claim 46, Buckler discloses wherein the volume of the one or more regions of plaque comprises one or more of absolute plaque volume or percent atheroma volume (PAV) (as explained above plaque volume is determined, column 32, lines 20-37).
As per claim 47, Buckler discloses wherein an increase in volume of the one or more regions of plaque between the first point in time and the second point in time is indicative of a negative efficacy of the medical treatment (as explained above, plaque structure and composition for remodeling ration and %stenosis are indication of efficacy of the medical treatment).
As per claim 48, Buckler discloses wherein vascular remodeling comprises vascular remodeling of one or more coronary atherosclerotic lesions (see table 3).
As per claim 49, Buckler discloses wherein vascular remodeling comprises one or more directionality changes in remodeling, the one or more directionality changes in remodeling comprising one or more of outward, intermediate, or inward (column 9, line 3: “outward remodeling”).
As per claim 50, Buckler discloses wherein more outward remodeling between the first point in time and the second point in time is indicative of a negative efficacy of the medical treatment (column 9, lines 2-10: “Lesions with a large necrotic core may develop dynamic stenosis due to outward remodeling during plaque formation resulting in more tissue to stretch, the tissue being stiffer, or the smooth muscle layer being already stretched to the limits of Glagov phenomenon, after which the lesions encroach on the lumen itself”, and if the remodeling ration is higher at the same time point, which is an indication of a negative efficacy).
As per claim 51, see explanation in claim 31, system 100 is a computer-like system, which includes at least a computer readable storage device and a computer processor.
As per claim 52, see explanation in claim 32.
As per claim 53, see explanation in claim 34.
As per claim 54, see explanation in claim 36.
As per claim 55, see explanation in claim 37.
As per claim 56, see explanation in claim 40.
As per claim 57, see explanation in claim 41.
As per claim 58, see explanation in claim 44.
As per claim 59, see explanation in claim 47.
As per claim 60, see explanation in claims 49 and 50.

Conclusion
Examiner note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teaching for the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirely as potential teaching all or part of the claimed invention, as well as the context of the a passage as taught by the prior art or disclosed by the examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/            Primary Examiner, Art Unit 2667